Citation Nr: 1620891	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-39 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 2002 to June 2006.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied service connection for left ear hearing loss and chronic tinnitus.

In July 2014, the Board remanded the issues of left ear hearing loss and chronic tinnitus for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as service connection for left ear hearing loss is granted herein, no further discussion as to VA's duty to assist based on the July 2014 remand is needed.

The RO issued an October 2014 rating decision granting service connection for chronic tinnitus.  As this issue has been resolved by a full grant of benefits and the Veteran has not submitted any documents indicating that he is not satisfied with the decision, the Board finds that this issue is no longer part of the current appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The weight of the evidence demonstrates that the Veteran has left ear hearing loss that was incurred in or as a result of active duty service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the Veteran's left ear hearing loss is related to in-service noise exposure.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a), 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the favorable action taken below, the Board will not discuss further whether those duties have been accomplished.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, for certain chronic diseases, such as organic diseases of the nervous system which includes sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran's left ear hearing loss was not diagnosed within one year of separation, and the Veteran does not contend that symptomatology of left ear hearing loss was chronic in service or continuous since separation from service.  Although the Veteran contends that he should be presumptively service-connected because his initial claim was filed within one year of discharge from service, he did not have sensorineural hearing loss for VA purposes until June 2009, three years after separation from service.  As such, the chronic disease presumption does not apply.

A veteran is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Id. at 159.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Board finds that the Veteran is competent to describe the nature and extent of his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2) (2015); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran contends that he developed left ear hearing loss as a result of excessive noise exposure from his time in the Air Force spent at the firing range and from aircrafts.  See VBMS, 8/16/10 NOD; 5/5/16 Appellate Brief.  His DD Form 214 reflects that his military occupational specialty was as a security forces journeyman.

Service treatment records reflect that a March 2002 enlistment examination report revealed normal clinical evaluation for the ears and the Veteran's denial of hearing loss or ear trouble.  The results of puretone testing revealed as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
10
0
0
0
20

See VBMS, 7/22/14 STR (Vol I), p. 4-5, 12.  No hearing loss or impairment was noted on the examination report.  An April 2006 Report of Medical Assessment noted no significant past medical history and reflected the Veteran's report that his overall health was about the same.  The examiner stated that no examination was required, and no audiological examination was completed at the time of separation.  See id. at 16-17.  As such, there is no evidence of hearing loss for VA purposes during active duty service.

VA treatment records from March 2009 reveal that the Veteran's hearing was normal to conversation and was described as "good."  See VBMS, 10/26/09 VA Treatment Records, p. 18, 20.  However, the following month, he reported moderate hearing difficulty, especially in conversations.  See id. at 10, 12.  At a June 2009 audiological examination, the Veteran reported in-service noise exposure from gunfire and that he had been told at an employment physical that he had reduced hearing in the left ear.  See VBMS, 9/2/09 VA Treatment Record.  Upon objective evaluation, the results of the puretone testing revealed as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
10
15
15
40
65

See VBMS, 8/12/14 CAPRI (6/1/09 audiogram).  Speech recognition ability was 88 percent, but it was not specified which test or criteria was used.  As such, it was noted that this examination was not valid for rating purposes.  The audiologist found left sensorineural loss from 3000 to 8000 Hz with good word recognition on the left.  He also stated that the configuration of the loss suggested an etiology of noise exposure.  See 9/2/09 VA Treatment Record.

A May 2010 VA examination report for traumatic brain injury noted the Veteran's report of hearing loss and his belief that it was associated with activities from the firing range.  The VA examiner further noted the Veteran's endorsement of moderate symptomatology of hearing problems.

VA treatment records from May 2010 to July 2013 reflect that the Veteran denied any change in hearing, had moderate hearing difficulty, and did not use hearing aids.  See VBMS, 8/12/14 CAPRI (Erie VAMC 6/1/09-8/11/14), p. 14, 29, 36, 44, 46, 63.

At an August 2014 VA examination, the Veteran was diagnosed with left ear sensorineural hearing loss in the frequency range of 500-4000 Hz.  Upon objective evaluation, the results of the puretone testing revealed as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
15
15
15
65
70

Speech recognition ability was 88 percent in the left ear, based on the Maryland CNC word list.  The Veteran reported in-service noise exposure from aircrafts and extensive time on the firing range, and denied significant noise exposure since discharge.  The VA examiner opined that the Veteran's left ear hearing loss was not at least as likely as not caused by, the result of, or aggravated by an in-service event.

Based upon the evidence of record in conjunction with the applicable laws and regulations, the Board finds the evidence for and against the Veteran's service connection claim is at least in relative equipoise.  As such, the Board finds that the Veteran's left ear hearing loss is etiologically related to his in-service noise exposure.

As an initial matter, the Board finds that the Veteran has a current diagnosis of sensorineural hearing loss in his left ear.

The Board acknowledges the Veteran's contention that he was exposed to hazardous noise while in service and that he had no significant post-service noise exposure.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As such, the Veteran is competent to establish that he experienced noise exposure while in service.  As there is no evidence to the contrary in the record, the Board finds that the Veteran's contentions that he experienced some level of noise exposure while in service to be credible.

Although the August 2014 VA examiner offered a negative opinion as to whether the Veteran's left ear hearing loss was caused or aggravated by in-service noise exposure, he nevertheless found that the Veteran's tinnitus was at least as likely as not caused by or a result of in-service noise exposure, without explaining this discrepancy in opinions.  He also did not address the June 2009 audiologist's statement that an etiology of noise exposure was suggested, or the Veteran's repeated contentions that his hearing loss was a result of noise exposure from extensive time at a firing range and from aircrafts.  As noted above, the Veteran only reported significant in-service noise exposure and none post-service.  Therefore, as the August 2014 VA examiner did not provide a complete rationale and failed to address all of the relevant evidence, the Board affords the VA examiner's opinion on etiology little probative weight.

As such, the Board finds that the evidence of record places the evidence, at minimum, in relative equipoise regarding the question of whether the Veteran has left ear hearing loss related to his military service.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor, and his claim for service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3); Gilbert, 1 Vet. App. At 53-56.


ORDER

The appeal is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


